Exhibit 10.3

 

Letter of Commitment

Amendment No. 1

 

Promiser: Aerkomm Inc.

Aerkomm Taiwan Inc.

 

I.For the land located at No. 89-49 Dashuiku Section, Xinyi District, Keelung
City (the area is 7,690.46 Pyeong, approximately 273,651 square feet, all parts
thereof are held, the original land number is 89-18, and it is changed to 89-49
as a result of the reorganization by the land office, and the area and location
remain unchanged), the landowner TSAI MING-YIN agrees to sign a real estate
sales contract with the promiser in respect of the above subject property at a
total price of NT$ (the same below) One Billion Five Thousand Six Hundred
Twenty-nine Million Seven Thousand Five Hundred and Seven Dollars
(NT$1,056,297,507, approximately US$34,712,373) through the agent Metro
Investment Group Limited, and the Promiser agrees to pay the agent commission to
Metro Investment Group Limited.    II.Terms of payment: If Metro Investment
Group Limited smoothly facilitates the completion of the above real estate sales
contract, the Promiser shall pay the agent a commission based on four percent
(4%) of the full contract price (NT$1,056,297,507, approximately US$34,712,373),
which equivalent to NT$42,252,900 (approximately US$1,388,528), to Metro
Investment Group Limited.    III.Time of payment: Pay to Metro Investment Group
Limited after the ull payment of the contract price by the Promiser and no later
than December 31, 2020.    IV.In the event of any delay in payment, the Promiser
shall pay an additional punitive liquidated damages of one tenth of one percent
(0.1%) per day of the agent commission per day. The punitive liquidated damages
shall be limited to 5% of the agent commission.    V.Jurisdiction: In the event
of any lawsuit arising out of this Letter of Commitment, both parties agree to
take Taiwan Taipei District Court as the court of first instance with
jurisdiction.

 



Page 1 of 2

 

 

Yours sincerely,

Metro Investment Group Limited

 

Promiser: Aerkomm Inc.                          /s/ Jeffrey
Wun                            

Legal Representative: Jeffrey Wun, CEO

 

Aerkomm Taiwan Inc. /s/Aerkomm Taiwan Inc. (Corporate Seal)

Legal Representative: HSU, CHIH-MING /s/ Hsu, Chih-Ming (Personal Seal)

 

The 9th day of May, 2019

 

Page 2 of 2

 

 

